Appeal from an order setting aside the verdict of a jury and directing a new trial upon the ground that the verdict was against the weight of the evidence. The jury returned an affirmative answer to the following question: “Is Joseph Stott, the plaintiff in this action, the child of Philip and Agnes Stott?” The trial court set the verdict aside. ■ Order affirmed, with ten dollars costs and disbursements. Hill, P.'J., and Heffernaii, J., concur upon the ground that the verdict was properly set aside as against the weight of the evidence; Brewster and Lawrence, JJ., upon the grounds stated in the Trial Justice’s memorandum; and Foster, J., taking no part.